Citation Nr: 1110839	
Decision Date: 03/18/11    Archive Date: 03/30/11

DOCKET NO.  10-06 924	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an effective date earlier than April 30, 2007, for the assignment of an increased evaluation of 10 percent for internal derangement of the left knee.

2.  Entitlement to an effective date earlier than April 30, 2007, for the grant of service connection for instability of the left knee.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission (TVC)


ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel



INTRODUCTION

The Veteran had active military service from July 1948 to July 1950 and from October 1950 to November 1951.

This matter comes to the Board of Veterans' Appeals (Board) from a January 2008 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO) which granted an increased rating of 10 percent for internal derangement of the left knee and granted service connection for left knee instability, also assigning a 10 percent rating for that.  Both ratings were made effective from April 30, 2007.

The Veteran was scheduled for a Travel Board hearing in January 2011 but did not appear for the hearing or indicate any desire to reschedule.

This appeal has been advanced on the Board's docket pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2002); 38 C.F.R. § 20.900(c) (2010).


FINDINGS OF FACT

1.  The Veteran was separated from active military service in November 1951; he did not raise a claim of entitlement to service connection for left knee instability within one year after his discharge from service (but rather submitted a March 1952 service connection claim for a left knee cyst that was granted by the RO and described as internal derangement of the left knee).

2.  On April 30, 2007, the RO received the Veteran's claim of entitlement to an increased rating for his service connected left knee internal derangement disability.

3.  No communication or medical record received prior to April 30, 2007, can reasonably be construed as an informal claim of entitlement to service connection for left knee instability or a claim for an increased rating for the left knee internal derangement.

4.  There is no evidence of record demonstrating that the Veteran's left knee had instability or warranted an increased rating for internal derangement prior to April 30, 2007.


CONCLUSIONS OF LAW

1.  The criteria for an effective date prior to April 30, 2007, for the award of a 10 percent disability rating for left knee internal derangement have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107, 5110 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.155, 3.157, 3.400(o)(2) (2010).

2.  The criteria for an effective date prior to April 30, 2007, for service connection for left knee instability have not been met.  38 U.S.C.A. §§ 5103(a), 5103A, 5107, 5110 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.400(b)(2) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating a claim for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2010).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1) (2010).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO. Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

If complete notice is not provided until after the initial adjudication, such a timing error can be cured by subsequent legally adequate VCAA notice, followed by readjudication of the claim, as in a Statement of the Case (SOC) or SSOC.  Moreover, where there is an uncured timing defect in the notice, subsequent action by the RO which provides the claimant a meaningful opportunity to participate in the processing of the claim can prevent any such defect from being prejudicial. Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Supreme Court has held that an error in VCAA notice should not be presumed prejudicial, and that the burden of showing harmful error rests with the party raising the issue, to be determined on a case-by-case basis. Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  In this case, the appellant has not demonstrated any prejudicial or harmful error in VCAA notice and, as discussed herein, the Board has not identified any.

In July 2007, VA sent the Veteran a letter informing him of the types of evidence needed to substantiate his claim and its duty to assist him in substantiating his claim under the VCAA.  The letter informed the Veteran that VA would assist him in obtaining evidence necessary to support his claim, such as medical records, employment records, or records from other Federal agencies.  He was advised that it is his responsibility to provide or identify, and furnish authorization where necessary for the RO to obtain any supportive evidence pertinent to his claim.  See 38 C.F.R. § 3.159(b)(1).  

The Board finds that the content of the letter provided to the Veteran complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify and assist.  In addition, in a January 2008 rating decision, December 2009 SOC, and March 2010 SSOC provided him with additional periods to submit more evidence.  It is therefore the Board's conclusion that the Veteran has been provided with every opportunity to submit evidence and argument in support of his claim, and to respond to VA notices.

In addition to the foregoing harmless-error analysis, the decision of the Court in Dingess v. Nicholson, 19 Vet. App. 473 (2006) requires more extensive notice in claims for compensation, e.g., as to potential downstream issues such as disability rating and effective date.  The Veteran was provided with this notice in the July 2007 VA letter.

With regard to VA's duty to assist, VA obtained the Veteran's service treatment records (STRs).  He also was afforded a VA examination in August 2007 addressing the etiology and severity of the left knee instability and internal derangement, respectively.  The examination report and opinions obtained contains sufficient information to decide the issue on appeal, and further examination is not necessary.  See Massey v. Brown, 7 Vet. App. 204 (1994).

Accordingly, we find that VA has satisfied its duty to assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence pertinent to his claim under the VCAA, as to the issues decided in the present decision.  Therefore no useful purpose would be served in remanding this matter for yet more development.  Such a remand would result in unnecessarily imposing additional burdens on VA, with no additional benefits flowing to the Veteran.  The Court of Appeals for Veteran Claims has held that such remands are to be avoided.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

II.  Earlier Effective Date

A.  Applicable Law

The assignment of effective dates of awards is generally governed by 38 U.S.C.A. § 5110; and 38 C.F.R. § 3.400.  Unless specifically provided otherwise, the effective date of an award based on an original claim, a claim reopened after final adjudication, or a claim for increase, of compensation, dependency and indemnity compensation, or pension, "shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor."  38 U.S.C.A. § 5110(a).  The implementing regulation clarifies this to mean, except as otherwise provided, that the effective date of an evaluation and award of pension, compensation, or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400.

Section 5110(b)(1) provides an exception to the general rule for service connection claims by stating that the effective date for an award of disability compensation to a veteran "shall be the day following the date of the veteran's discharge or release if application therefor is received within one year from such date of discharge or release."  Under 38 C.F.R. § 3.400(b)(2), also an exception to the general rule with respect to service connection claims, the effective date is the "[d]ay following separation from active service or date entitlement arose if claim is received within 1 year after separation from service; otherwise, date of receipt of claim, or date entitlement arose, whichever is later.  Separation from service means separation under conditions other than dishonorable from continuous active service which extended from the date the disability was incurred or aggravated."

Section 5110(b)(2) provides an exception to the general rule for increased rating claims by stating that the effective date of an increased rating "shall be the earliest date as of which it is ascertainable that an increase in disability had occurred, if application is received within one year from such date."  Under 38 C.F.R. § 3.400(o)(2), also an exception to the general rule, the effective date is the "[e]arliest date as of which it is factually ascertainable that an increase in disability had occurred if a claim is received within 1 year from such date otherwise, date of receipt of claim."  See Harper v. Brown, 10 Vet. App. 125 (1997).

In this context, it should be noted that the provisions of 38 U.S.C.A. § 5110 refer to the date an "application" is received.  While the term "application" is not defined in the statute, the regulations use the terms "claim" and "application" interchangeably, and they are defined broadly to include "a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit." 38 C.F.R. § 3.1(p); Servello v. Derwinski, 3 Vet. App. 196, 198 (1992).  Any communication or action, indicating an intent to apply for one or more benefits under the laws administered by VA, from a claimant or her duly authorized representative, may be considered an informal claim.  Such claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155.

The provisions of 38 C.F.R. § 3.155(b) state that a communication received from a service organization, an attorney, or an agent may not be accepted as an informal claim if a power of attorney was not executed at the time the communication was written.

Under some circumstances, the date of outpatient or hospital treatment or date of admission to VA or uniformed services hospital will be accepted as the date of receipt of an informal claim. 38 C.F.R. § 3.157(b)(1).  However, there must first be a prior allowance or disallowance of a claim. 38 C.F.R. § 3.157(b).  Therefore, the provisions of 38 C.F.R. § 3.157 apply to the Veteran's increased rating claim but are not for application with respect to his service connection claim.  See Crawford v. Brown, 5 Vet. App. 33, 35 (1993).

The Court has held that 38 U.S.C.A. § 5110(b)(2) specifically links any effective date earlier than the date of application to: (1) evidence that an increase in disability had occurred; and (2) the receipt of an application within one year after that increase in disability.  The application to which the regulation refers must be an application on the basis of which the increased rating was awarded, because there would be no reason to adjudicate the question of the effective date prior to the award of a rating increase, just as there would be no reason to assign a disability rating on a disability compensation claim until service connection had been awarded.

In determining whether an earlier effective date is warranted under 38 U.S.C.A. § 5110(b)(1), (2), VA must review all the evidence of record, not just evidence which has not been previously considered.  The Court noted that 38 U.S.C.A. § 5110(b)(2) and 38 C.F.R. § 3.400(o)(2) are applicable only where the increase in disability precedes the claim for increased rating, provided also that the claim for increase is received within one year after the increase.  The Court further stated that the phrase "otherwise, the effective date shall be the date of receipt of the claim" provides the applicable effective date when a factually ascertainable increase occurred more than one year prior to receipt of the claim for increase.  Hazan v. Gober, 10 Vet. App. 511 (1997).

It is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court of Appeals for Veterans Claims held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

B.  Facts and Analysis

In this case, the Veteran filed an informal claim for an increased rating for his service connected left knee internal derangement in April 2007.  Entitlement to an increased rating of 10 percent for left knee internal derangement, as well as service connection for left knee instability, was granted in a January 2008 rating decision, effective from April 30, 2007, the date the claim was received.  The effective date of these awards is the subject of this review.

The Veteran's left knee internal derangement is rated by analogy under 38 C.F.R. § 4.71a, Diagnostic Codes 5299-5263, which assigns a 10 percent rating for genu recurvatum (acquired, traumatic, with weakness and insecurity in weight-bearing objectively demonstrated).  The left knee disability previously had been rated as 0 percent disabling under that hyphenated diagnostic code.  

An August 2007 VA examination report shows the Veteran reported weakness in the knee joint and stiffness with activity, swelling at night, and giving way with activity.  He used a knee brace and was unable to run or exercise with the knee.  The condition had existed for 57 years.  Physical examination of the left knee revealed crepitus and popping.  There was "locking pain" and no genu recurvatum.  Range of motion was from 0 to 140 degrees (extension to flexion) and joint function was not additionally limited by pain, fatigue, weakness, lack of endurance, or incoordination after repetitive use.  The anterior and posterior cruciate ligaments stability test of the left knee was within normal limits, as well as the medial and lateral collateral ligaments stability test.  The medial and lateral meniscus test of the left knee, however, was abnormal, with slight degree of severity.  Left knee X-rays were within normal limits.  The diagnosis was internal derangement of the left knee with slight instability.

The Veteran was assigned an increased rating of 10 percent for the internal derangement of the left knee based on the August 2007 examination.  Thus, that is the date on which entitlement to an increased rating arose.  The Veteran also was granted service connection for the left knee instability based on the August 2007 examination, because that was the first time instability of the left knee was shown.  

A previous July 1952 special orthopedic examination of the left knee specifically noted that there was no instability.  A February 1960 VA examination report also was negative for any findings of left knee instability.  There is no medical evidence relevant to the knee after that examination until the August 2007 VA examination report.

The Veteran contends that the effective date for the grant of these awards should be in August 2006.  He submitted a copy of a VA-Form 21-4138 (Statement in Support of Claim) dated on August 11, 2006, requesting for an increased rating for his service-connected disability.  The statements on the form are identical to the one submitted by the Veteran as an informal claim received by VA in April 2007.  The Bexar Veterans Service Office also submitted a cover letter for the VA-Form 21-4138 that was dated on August 11, 2006, noting that the form had been forwarded to the Disabled American Veterans (DAV) at the RO in Houston.  In addition, a list of "August 2006 - VSO-OUTGOING MAIL" was submitted showing that a VA-Form 21-4138 was mailed regarding the Veteran on August 14, 2006.  These forms were received by VA on February 12, 2010.

The Veteran stated on his VA-Form 9 attached to the above documents that he had submitted a copy of the VA Form 21-4138 dated August 11, 2006, along with the transmittal letter that forwarded the claim to DAV's Office, dated August 11, 2006, and a copy of the Bexar County Veterans Service Office mail log showing that the claim was mailed on August 14, 2006.  The Veteran asserts that his claim should have been received and filed in his VA claims file in August 2006, and thus that the effective date of the claim should be changed to August 2006.

The record shows that the Veteran appointed DAV as his representative by signing a VA-Form 23-22 (Appointment of Veterans Service Organization as Claimant's Representative) dated in January 1988.  The TVC was appointed in April 2007.  Thus, DAV appears to have been the Veteran's representative at the time he indicates that he submitted his August 2006 claim.  

The first informal claim of record pertaining to the knee was received by VA in April 2007.  Generally, the date of receipt means the date on which the claim was received by VA.  See 38 C.F.R. § 3.1(r).  However, the Board has examined the claims file to determine whether there are any other documents that could be construed as an informal claim under 38 C.F.R. § 3.155 prior to April 2007.  The August 2006 statement on the VA-Form 21-4138 requesting that his service connected condition be considered for a re-evaluation for an increased rating is considered an informal claim.  It also is dated within one year prior to the April 2007 claim.  It appears that the Veteran did, in fact, send in his informal claim at that time to his local representative in San Antonio (Bexar County Veterans Service Office) and that the representative forwarded the application to the DAV and also apparently mailed the form a few days later, although the address to which the form was mailed is not apparent.  It is noted that the Veteran changed his representation in April 2007, as this is the date of a VA-Form 21-22 (Appointment of Veterans Service Organization as Claimant's Representation), and that action could have had a possible impact on the delay in VA's receipt of the claim.  

Notwithstanding the fact that the August 2006 statement can be considered an informal claim, it was not received by VA until February 2010.  While it is unfortunate that there was a delay in getting the Veteran's claim to VA, the law clearly specifies that the date of receipt of a claim is the date on which a claim, information, or evidence is received by VA.  See 38 C.F.R. § 3.1(r).  Because the Veteran's claim for an increase in his service connected disability was not received by VA until April 2007, that is the date of his claim.  Although correspondence was later added to the file dated within one year of the April 2007 claim, the August 2006 correspondence was not received by VA until much later in February 2010.  Therefore, the date of claim is April 30, 2007.

As previously noted, the effective date for an increased rating claim will be on the date of receipt of the claim or the date entitlement arose, whichever is the later.  In this case, entitlement to an increased rating for the left knee arose in August 2007 at the time of the VA examination.  Thus, consideration of 38 C.F.R. § 3.155 and 3.157 cannot result in an earlier effective date in this case.

There is no medical evidence within one year of April 2007 to demonstrate that an increased disability rating became factually ascertainable prior to April 30, 2007.  The last medical evidence of record pertaining to the knee was dated in 1960.

For the foregoing reasons, there is no basis for assignment of an earlier effective date for the increased rating of 10 percent for internal derangement of the left knee via the provisions of 38 C.F.R. § 3.400(o)(2).  Therefore, the standard for consideration remains that of a comparison between the date of receipt of claim and the date entitlement arose, with the later of the two serving as the effective date. 38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(o).

With respect to the service connection claim for left knee instability, the Veteran was discharged from service in November 1951.  In March 1952, he filed a VA Form 8-526 (Veteran's Claim for Compensation or Pension) in which he claimed service connection for a cyst on the left knee as a result of injury.  A July 1952 rating action granted service connection for left knee internal derangement assigning a noncompensable (0 percent) rating.  

There is no evidence indicating that the Veteran submitted a claim of entitlement to service connection for left knee instability within one year after his November 1951 discharge from active service, as he stated left knee cyst on his application for benefits.  Moreover, after the benefits were granted, he did not contend that he actually meant left knee instability, nor did he appeal the RO's decision.  Therefore, assignment of an effective date for left knee instability back to the day following discharge is not possible.  Instead, as prescribed by law, the appropriate effective date is the date of receipt of claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(b)(2).

As noted, the date of claim in the instant case is determined to be April 30, 2007.  The date entitlement arose is also in August 2007, because that is the date upon which the Veteran's left knee was evaluated and shown to have an increase in disability in the internal derangement, and also left knee instability.  

Prior to April 30, 2007, the Veteran's left knee was not shown to be worse, nor was instability in the left knee shown.  Therefore, entitlement to an increased rating for left knee internal derangement and service connection for left knee instability did not arise prior to April 30, 2007.

In summary, the date of claim for the increased rating for the left knee internal derangement and service connection for left knee instability is found to be April 30, 2007.  The date entitlement arose is August 2007.  Although the later of these dates normally controls, the effective date assigned is April 30, 2007.  In any event, an effective date prior to this is not warranted.  As the preponderance of the evidence and the law are both against the claim for an earlier effective date, the benefit-of-the-doubt rule is not applicable, and the appeal must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, supra, at 54-56 (1990).


ORDER

Entitlement to an effective date earlier than April 30, 2007, for the assignment of an increased evaluation of 10 percent for internal derangement of the left knee is denied.

Entitlement to an effective date earlier than April 30, 2007, for the grant of service connection for instability of the left knee is denied.



___________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


